Order entered December 23, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                    No. 05-20-00995-CR  No. 05-20-00996-CR
                    No. 05-20-00997-CR  No. 05-20-00998-CR
                    No. 05-20-01009-CR  No. 05-20-01010-CR
                    No. 05-20-01011-CR  No. 05-20-01014-CR
                    No. 05-20-01015-CR  No. 05-20-01016-CR
                    No. 05-20-01026-CR  No. 05-20-01027-CR
                    No. 05-20-01028-CR  No. 05-20-01029-CR
                    No. 05-20-01030-CR  No. 05-20-01031-CR
                     BOBBY CARL JESSIE, Appellant
                                     V.
                     THE STATE OF TEXAS, Appellee

             On Appeal from the 194th Judicial District Court
                          Dallas County, Texas
  Trial Court Cause Nos. F20-20660-M, F20-20662-M, F20-37656-M, F20-
  37473-M, F20-37472-M, F20-37471-M, F20-37657-M, F20-45556-M, F20-
  24791-M, F20-45575-M, F20-45554-M, F18-47661-M, F18-35324-M, F19-
                 70272-M, F19-70325-M & F20-37540-M
                                ORDER

      Before the Court is December 17, 2021 request for additional time to file his

pro se response to the Anders briefs filed in these appeals. We GRANT the request

and ORDER appellant’s pro se response due by February 4, 2022.

                                            /s/   LANA MYERS
                                                  JUSTICE